DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 3/18/22 have been fully considered.
Applicant has argued that the Claims 1-8, 10-13, 15, and 16 are in condition for allowance. Although the claims have been rewritten in independent form including all the limitations of the base claim and any intervening claims, the claims are in condition for allowance as acknowledged by the Examiner in the interview.
Applicant has argued that Claim 17 is allowable of over the Prior Art of Record. 
In support, Applicant has argued that the limitations of “wherein after etching the first film, a portion of the first film contacting the second film has a first height, and a portion of the first film contacting each of the plurality of convex portions has a second height, and wherein the first height is greater than the second height” are not shown by Luere et al. and the deficiencies of Luere et al. are not cured by Hasegawa et al. because there is no reason for one of ordinary skill in the art to modify Luere et al. to disclose the features of Claim 17. However, the argument is not persuasive because Luere et al. teaches the height difference limitations as broadly recited (Figure 3D). Applicant has stated that the height of the first film contacting the convex portion is the same as the height of the first film contacting the second film in Figure 3D. The examiner respectfully disagrees. Figure 3D shows a first height adjacent the second film greater than a second height adjacent the convex portions. Further Luere et al. teaches (Paragraph 22) that the spacers are not symmetric but only roughly similar. Further, the height difference limitations are not surprising, but would reasonably be expected in a conventional plasma chemical etch process for the first film since lateral etching of the first film is prevented adjacent the second film as shown in Figure 3D. Moreover, as shown by Hasegawa et al. (Figures 1C and 2C) the limitations of providing a first height adjacent the second film greater than a second height adjacent the convex portions would have been obvious to one of ordinary skill in the art at the time of the claimed invention as a matter of performing a conventional plasma etching process, since lateral etching is prevented adjacent the second film.	
Applicant has argued that Luere fails to teach or render obvious the limitations of Claim 17 including “wherein after etching the first film, a portion of the first film contacting the second film has a first height, and a portion of the first film contacting each of the plurality of convex portions has a second height, and wherein the first height is greater than the second height” as “acknowledged by the Examiner during the interview.” The examiner respectfully disagrees since the supposed acknowledgment was not made by the Examiner during the interview or provided in the interview summary. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by, or in the alternative under 35 U.S.C. 103 as being unpatentable over US 2015/0287612 to Luere et al.
Regarding Claim 17, Luere et al. teaches an etching method comprising: forming a second film (310) on a workpiece (300), the workpiece including a processing target film (314), a layer including a plurality of convex portions (302) formed on the processing target film, and a first film (306) that covers the plurality of convex portions, wherein the first film also covers the processing target film between the plurality of convex portions; etching the second film (Fig 3B-3C) with a first processing gas such that, after the etching of the second film: (i) the second film remains on a first portion of the first film that covers a side surface of each of the plurality of convex portions, (ii) a second portion of the first film that covers a top of each of the plurality of convex portions is exposed, and (iii) a third portion of the first film that covers the processing target film extending between the plurality of convex portions is exposed; and after etching the second film with the first processing gas etching the first film with a second processing gas (Paragraph 23) different from the first processing gas (Fig 3C-3D), and wherein at a start of the etching of the first film with the second processing gas each of (i), (ii) and (iii) is present in a state where the second film remains on the first portion of the first film that covers the side surface of each of the plurality of convex portions, the etching of the first film exposing: (a) at least part of the top portion of each of the plurality of convex portions, and (b) at least part of the processing target film between the plurality of convex portions (Fig 3D), wherein after etching the first film, a portion of the first film contacting the second film has a first height, and a portion of the first film contacting each of the plurality of convex portions has a second height, and wherein the first height is greater than the second height (Fig 3D). Further Luere teaches (Paragraph 22) that the spacers are not symmetric but only roughly similar.  Although the height difference is shown in Fig 3D, it is noted that some height difference would be reasonably expected (implicit) in a conventional plasma chemical etch process for the first film since lateral etching is prevented adjacent the second film.
Regarding Claim 18, Luere et al. teaches wherein the second height is equal to a height of each of the plurality of convex portions (Fig 3D).
Regarding Claim 19, Luere et al. teaches after etching the first film, a height of the second film is greater than or equal to the first height (Fig 3D).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0287612 to Luere et al. in view of US 2009/0130851 to Hasegawa et al.
Regarding Claim 15, Luere et al. teaches an etching method comprising: forming a second film (310) on a workpiece (300), the workpiece including a processing target film (314), a layer including a plurality of convex portions (302) formed on the processing target film, and a first film (306) that covers the plurality of convex portions, wherein the first film also covers the processing target film between the plurality of convex portions; etching the second film (Fig 3B-3C) with a first processing gas such that, after the etching of the second film: (i) the second film remains on a first portion of the first film that covers a side surface of each of the plurality of convex portions, (ii) a second portion of the first film that covers a top of each of the plurality of convex portions is exposed, and (iii) a third portion of the first film that covers the processing target film extending between the plurality of convex portions is exposed; and after etching the second film with the first processing gas etching the first film with a second processing gas (Paragraph 23) different from the first processing gas (Fig 3C-3D), and wherein at a start of the etching of the first film with the second processing gas each of (i), (ii) and (iii) is present in a state where the second film remains on the first portion of the first film that covers the side surface of each of the plurality of convex portions, the etching of the first film exposing: (a) at least part of the top portion of each of the plurality of convex portions, and (b) at least part of the processing target film between the plurality of convex portions (Fig 3D), wherein prior to forming the second film the first film has first and second shoulders for each convex portion; after forming of the second film and before the etching of the second film, the second film covers the first and second shoulders of the first film and top portions of the first film between the first and second shoulders; and after the etching of the second film and before the etching of the first film at least part of the top portions of the first film between the first and second the shoulders is exposed and covers the top of each convex portion (Figure 3C).
Luere et al. further teaches improving the rounded edge of a spacer (See at least Figures 1C and 3D in context), but does not expressly teach that after etching the second film and before etching the first film, the remaining second film extends over the tops of first and second shoulders. However, Hasegawa et al. teaches that after etching a second film, the shoulders of a first film may be partially covered. Such that a sidewall film is completely protected from rounding (See at least Figure 2C in context.)  It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to etch the second film of Luere et al. such that the remaining second film extends over the tops of first and second shoulders to prevent rounding of a spacer adjacent the remaining second film with predictable results. 
Regarding Claim 16, Luere et al. teaches after etching the first film, portions remain on first and second sides of each convex portion and are symmetrical with respect to each other (Fig 3D). 
Regarding Claim 17, Luere et al. teaches an etching method comprising: forming a second film (310) on a workpiece (300), the workpiece including a processing target film (314), a layer including a plurality of convex portions (302) formed on the processing target film, and a first film (306) that covers the plurality of convex portions, wherein the first film also covers the processing target film between the plurality of convex portions; etching the second film (Fig 3B-3C) with a first processing gas such that, after the etching of the second film: (i) the second film remains on a first portion of the first film that covers a side surface of each of the plurality of convex portions, (ii) a second portion of the first film that covers a top of each of the plurality of convex portions is exposed, and (iii) a third portion of the first film that covers the processing target film extending between the plurality of convex portions is exposed; and after etching the second film with the first processing gas etching the first film with a second processing gas (Paragraph 23) different from the first processing gas (Fig 3C-3D), and wherein at a start of the etching of the first film with the second processing gas each of (i), (ii) and (iii) is present in a state where the second film remains on the first portion of the first film that covers the side surface of each of the plurality of convex portions, the etching of the first film exposing: (a) at least part of the top portion of each of the plurality of convex portions, and (b) at least part of the processing target film between the plurality of convex portions (Fig 3D), wherein after etching the first film, a portion of the first film contacting the second film has a first height, and a portion of the first film contacting each of the plurality of convex portions has a second height, and wherein the first height is greater than the second height (Fig 3D). 
Although the height difference is shown and/or implicit in Fig 3D of Luere et al., Hasegawa et al. further teaches after plasma etching a fist film, a portion contacting a second film may have an increased height (Figures 1C and 2C). It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to provide a first height greater than a second height as a matter of performing a conventional plasma etching process which cannot provide atomic level symmetry, since lateral etching is prevented adjacent the second film.	
Regarding Claim 20, as applied above to Claim 17, Luere et al. teaches the method of the invention substantially as claimed and reduces corner convexity and increases symmetry (See at least Figures 1C and 3D in context), but does not expressly teach a concave shape for the spacer plasma etch. However, Hasegawa et al. teaches a spacer plasma etch with a concave shape may improve a pattern by eliminating the rounded corner (See at least Figures 1C and 2C in context).  It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to provide a concave shape to the spacer of Luere et al. to eliminate corner roundness (defined edge) and provide an accurate pattern in subsequent etch processes with predictable results. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Roberts P Culbert whose telephone number is (571)272-1433. The examiner can normally be reached Monday thru Thursday 7:30 AM-6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERTS P CULBERT/Primary Examiner, Art Unit 1716